10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05321-BHS-TLF Document 5 Filed 07/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
ANTWONE DORNELL GOOLSBY, SR., A
Case No. 3:19-cv-05 TLF
Plaintiff, RK
Vv. REPORT AND
RECOMMEN
JOHN CAMPBELL, et al.,
NOTED; 16, 2019
Defendants. <

 

 

O

Plaintiff filed an application for leave to pr S, forma pauperis (IFP) and a proposed
civil rights complaint under 42 U.S.C. § 1983 é To file a complaint and initiate legal
proceedings plaintiff must pay a Cou G fee of $400.00 or file a proper IFP application.

Local Civil Rule 3(b), (c).

Plaintiff filed his S and proposed complaint on April 19, 2019. Dkt. 1. On April

22, the Clerk’s Offig€ sent laintiff a letter informing plaintiff that his application was

   
 
  

deficient—na did not include a certified copy of the prison trust account statement

showing@egnsacti8ns for the last six months—and giving plaintiff until May 22, 2019, to provide
either the filing fee or a complete IFP application. Dkt. 3. On May 23, the Court ordered that

Plaintiff show cause why the complaint should not be dismissed and to seek to cure the

deficiency by no later than June 21, 2019. Dkt. 4.

REPORT AND RECOMMENDATION - |

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05321-BHS-TLF Document 5 Filed 07/02/19 Page 2 of 2

To date, plaintiff has not paid the filing fee or filed a proper IFP application. Accordingly
the undersigned recommends that the Court DISMISS the complaint without prejudice for failure
to prosecute.

The parties have fourteen (14) days from service of this Report and Recommendation to
file written objections thereto. 28 U.S.C. § 636(b)(1); FRCP 6; FRCP 72(b). Failure to file
objections will result in a waiver of those objections for purposes of appeal. Tho@ayv. Arn, 474

U.S. 140 (1985). Accommodating this time limitation, this matter shall be set nsideration

on July 16, 2019 as noted in the caption. @
Dated this 2nd day of July, 2019. O&

CK Srake

eresa L. Fricke
United States Magistrate Judge

 

2

ie
\v

REPORT AND RECOMMENDATION - 2

 
